Citation Nr: 1523703	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for schizophrenia, chronic undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The claim for a higher rating for bilateral hearing loss has been raised in a July 2013 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran last underwent a VA examination to assess the severity of his service-connected schizophrenia disability in April 2013.  Then, in his July 2013 substantive appeal, he asserted that this service-connected disorder was getting worse.  Although not overly stale, in light of the Veteran's contentions that his service-connected schizophrenia has worsened, the Board finds that a remand is necessary to afford him new and contemporaneous VA examinations to assess the severity of his service-connected schizophrenia.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, VA medical records dated through May 2013 are of record.  Prior to arranging for the Veteran to undergo further examination, an attempt should be made by the AOJ to obtain and associate with the claims file all outstanding VA records dated from May 2013 to the present.
In February 2010 written correspondence, the Veteran asserted that he was receiving Social Security Disability.  Records associated with his Social Security Administration (SSA) disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claims, and should be obtained on remand.  Haynes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical since May 2013, following the procedures set forth in 38 C.F.R. § 3.159(c).

2.  Contact the Social Security Administration and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.  

3.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected schizophrenia, chronic undifferentiated type.  The examiner shall review the paper claims folder and the Veteran's Virtual VA and VBMS claims files, to include a copy of this REMAND, documenting such review in the examination report.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score and discuss the meaning of such score.  The examiner should provide a specific opinion concerning the impact of the service-connected schizophrenia on the Veteran's ability to work.

4.  Then, readjudicate the claim on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2014). He is also advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

